DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the instant application and are examined on the merits herein.

Priority
This application claims priority to Foreign Patent application no. CN/2018/22097367.6 filed on 12/13/2018. No priority is given to claims 1-15 in the absence of a translated Foreign Patent application. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, th must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract includes the phrase "the present disclosure relates to" in line 1. The abstract should not include phrases related to the disclosure of the invention, but should instead relay the overall inventive concept. Correction is required. See MPEP § 608.01(b).
The use of the term Velcro (para. 0003 lines 9-10), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first direction relative to the base” in lines 10-11. It is unclear if this is referencing the same first direction as recited earlier in the claim at line 6. The examiner is treating the claim as though it reads “the first direction relative to the base”.
Claim 2 recites the limitation “the gear member is caused to engage with or move away from the rack member under an external force, and the stopping mechanism is caused to engage with a tooth groove on the rack member or move away from the rack member under an external force” in lines 3-6. The use of the term “caused” as the verb in this limitation makes it unclear as to how the term limits the gear member and stopping mechanism. The term “caused” provides different interpretations of the claim in that one of ordinary skill may interpret that either the structure of the gear member and the stopping mechanism or the act of providing an external force is the cause of the engagement or movement away. By using the term “configured” this confusion may be mitigated in that one of ordinary skill would understand that it is both. 
Further, the examiner submits that the limitation “the stopping mechanism is caused to engage with a tooth groove on the rack member or move away from the rack member under an external force” in lines 4-6 is indefinite. It is unclear if the phrase “under an external force” is meant to be applied to either action in the alternative or to the second action only due to the recitation of structure after the phrase “engage with” that breaks up the alternative actions from each other. By moving the recitation of structure to after the recitation of the alternative actions this confusion may be mitigated. 
The examiner has drafted an amended claim 2 to provide the applicant with more clarity:
The fistula bandage according to claim 1, wherein the driving mechanism comprises a rack member fixed to the moving member and extending in the first direction, and a gear member rotatably supported on the base by a rotating shaft; the gear member is configured to engage with or move away from the rack member under an external force, and the stopping mechanism is configured to engage with or move away from a tooth groove on the rack member under an external force.   
Claim 7 recites the limitation “the first sliding groove” in lines 1-2. There is insufficient antecedent basis for this limitation in this claim. The examiner believes that the limitation is meant to refer to the first sliding slot that is close to the first opening in the second direction as can be seen in Fig. 5. 
Further, the examiner submits that the limitation “the slider, that is close to the tooth groove in the second direction, of the moving member is configured such that a length in the first direction is shorter than a block structure of the first sliding slot” in lines 2-4 is indefinite. The block structure of the first sliding slot is not disclosed in the specification and is not clearly pointed out in the drawings. The limitation regarding the configuration of the slider of the moving member that is close to the teeth in the second direction is therefore considered to be indefinite because the examiner has no reference to base the length on. 
Claims 3-6 and 8-15 are rejected for depending upon a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent application no. CN/202096249 U to Aihua (PTO-892) in view of Foreign Patent application no. CN/103637875 A to Leng (PTO-892).
Aihua discloses a fistula bandage comprising a bandage (Fig. 1, 3 bandage) and an adjustment device (Fig. 1, 4 buckling system) for adjusting the tension of the bandage (para. 0008 buckle is provided with nylon fastener or other adhesives for fixing). 
Aihua differs from the instantly claimed invention in that Aihua fails to disclose the details of the adjustment device set forth by the claimed invention. 
Leng teaches an adjustment device comprising a first engagement portion (Fig. 1-2, 13 buckle) connected to a first end of a strap (Fig. 1, 12 first end of the strap); and a second engagement portion (Fig. 1-2 and 6, 14 buckling mechanism connected to the left of 11 second end and 6 tightening mechanism connected to the right of 11 second end) connected to a second end of a strap (Fig. 6, 11 second end of the strap); wherein the second engagement portion (Fig. 1-2 and 6, 14 buckling mechanism and 6 tightening mechanism) comprises: a base (Fig. 1-2, 3 plate) having a first sliding slot extending in a first direction (para. 0012 lines 92-93) and connected to the second end of the strap (Fig. 1-3, 3 plate connected to 11 second end via perforation 10); a moving member (Fig. 1-2, 9 sliding member) slidingly engaged with the base (para. 0012 lines 92-93; Fig. 1-2, 3 plate) and connected to the first engagement portion (Fig. 1-2, 9 sliding member connected to 11 second end of the strap that buckles with 13 buckle via 14 buckling mechanism); a driving mechanism (Fig. 5, gear connected to tightening knob 7 in contact with racks of 9 sliding member) supported on the base (Fig. 1-5, gear supported within 6 tightening mechanism supported on 3 plate) and driving the moving member (Fig. 1-2 and 5, 9 sliding member) to slide in a first direction relative to the base (Fig. 1-2, 3 plate) to adjust the tension of the strap (para. 0026 lines 165-171); and a stopping mechanism (Fig. 1-2, 8 locking knob) connected to the driving mechanism (Fig. 5, 8 locking knob connected to gear via rack of 9 sliding member) and fixing the moving member (Fig. 1-2, 9 sliding member) when the driving mechanism (Fig. 5, gear connected to tightening knob 7 in contact with racks of 9 sliding member) does not drive the moving member (Fig. 1-2, 9 sliding member) to slide (para. 0026 lines 165-171).
Leng is considered to be analogous to the instantly claimed invention in that Leng teaches a tensioning device. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the adjustment device of Aihua with the details of the adjustment device of Leng, because Leng teaches that this adjustment system allows for ease of adjustment, maintains a relatively fixed pressure on a patient, and allows for the strap to be opened at any time (para. 0014 lines 101-106). 

Allowable Subject Matter
Claims 2-15 are rejected under 35 U.S.C. 112(b) and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 112(b) issues set forth in this Office Action are resolved.
The following is a statement of reasons for the indication of allowable subject matter:  The instant application discloses in claim 2 that "the gear member is caused to engage with or move away from the rack member under an external force, and the stopping mechanism is caused to engage with a tooth groove on the rack member or move away from the rack member under an external force." Aihua does not disclose an adjustment portion utilizing a rack and gear. Leng teaches such an adjustment portion utilizing a rack and gear, but the primary reason for allowance of the claim is the structural configuration of the gear member and stopping mechanism engaging with or moving away from the rack member under an external force. In the examiner’s opinion, this limitation is not taught nor rendered obvious by the prior art stated or otherwise available to one of ordinary skill in the art before the effective filing date of the instant application, because the detailed structure required for a gear member or stopping mechanism that is able to engage or move away from a rack member under an external force is not known in any analogous art. Claims 3-15 are directly or indirectly dependent upon claim 2 and are therefore also considered allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781